UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Quarterly report pursuant Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2015 Transition report pursuant Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 000-53246 EOS PETRO, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0550353 (I.R.S. Employer Identification No.) 1999 Avenue of the Stars, Suite 2520 Los Angeles, California (Address of principal executive offices) (Zip code) (310) 552-1555 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of November 16, 2015, the registrant had 48,827,882 outstanding shares of common stock. EOS PETRO, INC. TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Unaudited Financial Statements 2 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3 Quantitative and Qualitative Disclosures About Market Risk 30 Item 4T. Controls and Procedures 30 PART II. OTHER INFORMATION Item 1 Legal Proceedings 31 Item 1A Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4 Mine Safety Disclosures 33 Item 5. Other Information 33 Item 6. Exhibits 33 SIGNATURES 35 Eos Petro, Inc. and Subsidiaries Condensed Consolidated Balance Sheets September 30, December 31, ASSETS (unaudited) Current assets Cash $ $ Other current assets - Total current assets Oil and gas properties, net Other property plant and equipment, net Long-term deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued expenses Accrued compensation - officer - Accrued termination fee - Accrued structuring fee - LowCal convertible and promissory notes payable Notes payable Notes payable, related party - Derivative liabilities Total current liabilities Asset retirement obligation Total liabilities Commitments and contingencies Stockholders' deficit Series B Preferred stock: $0.0001 par value; 44,000,000 shares authorized, none issued and outstanding - - Common stock; $0.0001 par value; 300,000,000 shares authorized 47,827,882 and 47,738,882 shares issued and outstanding Additional paid-in capital Stock subscription receivable ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Eos Petro, Inc. and Subsidiaries Condensed Consolidated Statements of Operations Three Months Ended September 30, Nine Months Ended September 30, (unaudited) (unaudited) (unaudited) (unaudited) Revenues Oil and gas sales $ Costs and expenses Lease operating expense General and administrative Structuring fee - - - Acquisition termination fee - - - Total costs and expenses Loss from operations ) Other income (expense) Interest and finance costs ) Change in fair value of derivative liabilities ) Loss on debt extinguishment - ) - ) Total other income (expense) Net loss $ ) $ ) $ ) $ ) Net loss per share attributed to common stockholders - basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Eos Petro, Inc. and Subsidiaries Condensed Consolidated Statement of Stockholders' Deficit For the Nine Months Ended September 30, 2015 (unaudited) Additional Stock Total Common Stock Paid-in Subscription Accumulated Stockholders' Shares Amount Capital Receivable Deficit Deficit Balance, December 31, 2014 $ $ $ ) $ ) $ ) Issuance of common stock for consulting services 1 - - Issuance of common stock related to debt extension 8 - - Fair value of warrants issued debt extension - Fair value of warrants issued for consulting services - Fair value of vested options - Sale of shares of majority stockholder common stock to a affiliates at discount - Net loss - ) ) Balance, September 30, 2015 (unaudited) $ $ $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Eos Petro, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows Nine Months Ended September 30, (unaudited) (unaudited) Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depletion Depreciation Accretion of asset retirement obligation Amortization of debt issuance costs - Non-cash finance costs - Loss on debt extinguishment - Fair value of stock issued for services Fair value of stock issued for debt extension - Fair value of warrants issued for consulting services Fair value of warrants issued for debt extension Fair value of vested options Sale of shares of majority stockholder common stock to a affiliates at discount - Termination fee - Structuring fee - Change in fair value of derivative liabilities ) ) Change in operating assets and liabilities: Deposits and other current assets Accounts payable - Accrued expenses ) Accrued compensation - officer ) Net cash used in operating activities ) ) Cash flows from financing activities: Proceeds from issuance of notes payable Repayment ofnotes payable - ) Proceeds from issuance of notes payable, related party - Repayment ofnotes payable, related party ) - Net cash provided by financing activities NET INCREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid for interest $
